DETAILED ACTION
This Office action is in response to Amendment filed on 12/27/2021.  Claims 1, 2, 4-12, and 14-22 were pending with claims 1, 2, 4, 5, 7, 9-11, 14, 15, 17, and 19-22 amended and claims 3 and 13 canceled.  Claims 1, 2, 4-12, and 14-22 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12/27/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Lisa N. Benado (Reg. Num: 39905) on 01/27/2022.
The application has been amended as follows:



Listing of Claims:
(Currently Amended) A tangible processor-readable medium including instructions executable by one or more processors, and when executed operable for:
detecting user selection of a cell of a spreadsheet;
accessing metadata pertaining to a web service from which a client device is to obtain either a constrained listing of user-selectable items or an unconstrained listing of user-selectable items for the selected cell of the spreadsheet;
analyzing the metadata by the client device, to determine either the constrained listing of user-selectable items or the unconstrained listing of user-selectable items to populate a data-selection dialog that is bound or unbound;
populating the data-selection dialog with either the constrained listing of user-selectable items or the unconstrained listing of user-selectable items in accordance with the analyzed metadata;
displaying the data-selection dialog in response to the detecting, wherein the displayed data-selection dialog further includes:
the unconstrained listing of user-selectable items as an unbound listing or the constrained listing of user-selectable items as a bound listing as determined from the metadata;
one or more first UI controls for selecting items from the constrained listing of user-selectable items or the unconstrained listing of user-selectable items;
one or more second UI controls for selectively sorting the constrained listing of user-selectable items or the unconstrained listing of user-selectable items in accordance with a first user-specified criterion; and
the unconstrained listing of user-selectable items in accordance with a second user-specified criterion; and
detecting use of one or more of: the one or more first UI controls, the one or more second UI controls, or the one or more third UI controls, and performing the corresponding selecting, selectively sorting, or selectively searching, in response thereto.

5.	(Currently Amended) The tangible processor-readable medium of claim 4, wherein the header includes a date header, enabling sorting of the user-selectable items by date, or a name header enabling sorting of the user-selectable items by name, and resulting in an alphabetical sorting of the user-selectable items by the name.

11.	(Currently Amended) A method for facilitating data retrieval, selection, and entry in a client-side spreadsheet, the method comprising:
detecting user selection of a cell of a spreadsheet;
accessing metadata pertaining to a web service from which a client device is to obtain either a constrained listing of user-selectable items or an unconstrained listing of user-selectable items for the selected cell of the spreadsheet;
analyzing the metadata by the client device, to determine either the constrained listing of user-selectable items or the unconstrained listing of user-selectable items to populate a data-selection dialog that is bound or unbound;
populating the data-selection dialog with either the constrained listing of user-selectable items or the unconstrained listing of user-selectable items in accordance with the analyzed metadata;
displaying [[a]] the data-selection dialog in response to the detecting, wherein the displayed data-selection dialog further includes:
the unconstrained listing of user-selectable items as an unbound listing or the constrained listing of user-selectable items as a bound listing as determined from the metadata;
one or more first UI controls for selecting items from the constrained listing of user-selectable items or the unconstrained listing of user-selectable items;
one or more second UI controls for selectively sorting the constrained listing of user-selectable items or the unconstrained listing of user-selectable items in accordance with a first user-specified criterion; and

one or more third UI controls for selectively searching the constrained listing of user-selectable items or the unconstrained listing of user-selectable items in accordance with a second user-specified criterion; and
detecting use of one or more of: the one or more first UI controls, the one or more second UI controls, or the one or more third UI controls, and performing the corresponding selecting, selectively sorting, or selectively searching, in response thereto.

sorting of the user-selectable items by name, and resulting in an alphabetical sorting of the user-selectable items by the name.

20.	(Currently Amended) An apparatus comprising:
	one or more processors; and
		logic encoded in one or more tangible media for execution by the one or more processors and when executed operable for:
detecting user selection of a cell of a spreadsheet;
accessing metadata pertaining to a web service from which a client device is to obtain either a constrained listing of user-selectable items or an unconstrained listing of user-selectable items for the selected cell of the spreadsheet;
analyzing the metadata by the client device, to determine either the constrained listing of user-selectable items or the unconstrained listing of user-selectable items to populate a data-selection dialog that is bound or unbound;
populating the data-selection dialog with either the constrained listing of user-selectable items or the unconstrained listing of user-selectable items in accordance with the analyzed metadata;
displaying [[a]] the data-selection dialog in response to the detecting, wherein the displayed data-selection dialog further includes:

one or more first UI controls for selecting items from the constrained listing of user-selectable items or the unconstrained listing of user-selectable items;
one or more second UI controls for selectively sorting the constrained listing of user-selectable items or the unconstrained listing of user-selectable items in accordance with a first user-specified criterion; and
one or more third UI controls for selectively searching the constrained listing of user-selectable items or the unconstrained listing of user-selectable items in accordance with a second user-specified criterion; and
detecting use of one or more of: the one or more first UI controls, the one or more second UI controls, or the one or more third UI controls, and performing the corresponding selecting, selectively sorting, or selectively searching, in response thereto.

22.	(Currently Amended) The method of claim 11, wherein the first user-specified criterion for the one or more second UI controls for selectively sorting, specifies sorting of the constrained listing of user-selectable items or the unconstrained listing of user-selectable items by an alphabetical order arranged in one or more columns of a table.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “accessing metadata pertaining to a web service from which a client device is to obtain either a constrained listing of user-selectable items or an unconstrained listing of user-selectable items for the selected cell of the spreadsheet; analyzing the metadata by the client device, to determine either the constrained listing of user-selectable items or the unconstrained listing of user-selectable items to populate a data-selection dialog that is bound or unbound; populating the data-selection dialog with either the constrained listing of user-selectable items or the unconstrained listing of user-selectable items in accordance with the analyzed metadata; displaying the data-selection dialog in response to the detecting, wherein the displayed data-selection dialog further includes: the unconstrained listing of user-selectable items as an unbound listing or the constrained listing of user-selectable items as a bound listing as determined from the metadata” as stated in claim 1 (and similarly in claims 11 and 20).  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1, 2, 4-12, and 14-22 indicated that claims 1, 2, 4-12, and 14-22 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446